Dismissed and Memorandum Opinion filed January 24, 2008







Dismissed
and Memorandum Opinion filed January 24, 2008.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-01100-CV
____________
 
TONICIA SMITH, Appellant
 
V.
 
ARBOR COURT APARTMENTS, Appellee
 

 
On Appeal from the
County Civil Court at Law No. 4
Harris County,
Texas
Trial Court Cause
No. 866200
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed September 11, 2006.  On January 16, 2008,
appellee filed an agreed motion to dismiss the appeal because the issues raised
in the appeal have become moot.  See Tex.
R. App. P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Judgment rendered and Memorandum Opinion filed January
24, 2008.
Panel consists of Justices Yates, Guzman, and Brown.